EXHIBIT 10.1
 
Waiver and Release Agreement
 
June 30, 2013
 


Mr. Jorge Alberto Almarez
157 Calle Federico # 157
BC, Mexico
 
Dear Sir:
 
We refer to the Mineral Rights Revenue Sharing Agreement dated April 24, 2006,
between Jorge Alberto Almarez (“Almarez”) and Placer Del Mar, Ltd., a Nevada
corporation (“Placer”), as amended on December 8, 2010 (as so amended, the
“Agreement”).  Almarez and Placer hearby agree that the Agreement is terminated
and of no further force or effect from June 30, 2013.
 
1. Release.  Almarez, on behalf of himself and his heirs, successors and
assigns, hereby waives, releases and forever discharges Placer, together with
its subsidiaries, divisions and affiliates, whether direct or indirect, and its
joint ventures and joint venturers, and its and their respective directors,
officers, employees, shareholders, partners and agents, past, present and
future, and each of their respective successors and assigns (collectively, the
“Placer Releasees”), from any and all known or unknown actions, causes of
action, suits, debts, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages (actual and punitive), judgments, extents,
executions, any and all claims and demands whatsoever, in law, admiralty or
equity, that have been or could be asserted by Almarez or any of his associates
against the Placer Releasees (a) arising out of or related to the Agreement or
any other contract, agreement, arrangement, note, security or other document or
relationship between Almarez or any of his associates and Placer or any of its
affiliates, and (b) any other fact, occurrence, action or omission, from the
beginning of the world to the date of this this Waiver and Release Agreement,
including but not limited to any claims for fees, commissions or any other
amounts claimed or asserted to be due to Almarez or any of his associates as a
broker, finder or arranger or in a similar capacity.
 
Placer, on behalf of itself and its successors and assigns, hereby waives,
releases and forever discharges Almarez, together with his agents, past, present
and future, and each of their respective successors and assigns (collectively,
the “Almarez Releasees”), from any and all known or unknown actions, causes of
action, suits, debts, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages (actual and punitive), judgments, extents,
executions, any and all claims and demands whatsoever, in law, admiralty or
equity, that have been or could be asserted by Placer or any of its affiliates
or associates against the Almarez Releasees (a) arising out of or related to the
Agreement or any other contract, agreement, arrangement, note, security or other
document or relationship between Almarez or any of his associates and Placer or
any of its affiliates, and (b) any other fact, occurrence, action or omission,
from the beginning of the world to the date of this this Waiver and Release
Agreement, including but not limited to any claims for fees, commissions or any
other amounts claimed or asserted to be due to Placer or any of its affiliates
or associates as a broker, finder or arranger or in a similar capacity.
 
 
 

--------------------------------------------------------------------------------

 
 
2. Covenant Not to Sue.  Almarez, on behalf of himself and his heirs, successors
and assigns, agrees never to sue any of the Placer Releasees or become party to
a lawsuit on the basis of any matter referred to above.
 
Placer, on behalf of itself and its successors and assigns, agrees never to sue
any of the Almarez Releasees or become party to a lawsuit on the basis of any
matter referred to above.
 
3. No Disparagement.  Almarez, on behalf of himself and his heirs, successors
and assigns, agrees that he shall not in any manner, engage, either directly or
indirectly, in any conduct that might reflect negatively or adversely upon, or
make any statements disparaging of, any of the Placer Releasees, or otherwise
take any action that could reasonably be anticipated to cause material damage to
the reputation, goodwill or business of any of the Placer Releasees.
 
Placer, on behalf of itself and its successors and assigns, agrees that it shall
not, and shall cause its affiliates not to, in any manner, engage, either
directly or indirectly, in any conduct that might reflect negatively or
adversely upon, or make any statements disparaging of, any of the Almarez
Releasees, or otherwise take any action that could reasonably be anticipated to
cause material damage to the reputation, goodwill or business of any of the
Almarez Releasees.
 
4. Further Acts and Assurances.  Each party hereto, on behalf of himself or
itself and his or its heirs, successors and assigns, agrees that he or it shall,
and shall cause its affiliates and associates to, act in a manner supporting
compliance with all of their respective obligations under this Waiver and
Release Agreement and, from time to time, shall, at the request of the other
party, and without further consideration, cause the execution and delivery of
such other instruments of release or waiver and take such other action or
execute such other documents as the other party may reasonably request in order
to confirm or effect the releases, waivers and covenants contained herein, and,
in the case of any claims, actions, obligations, liabilities, demands and/or
causes of action that cannot be effectively released or waived without the
consent or approval of other persons or entities that is unobtainable, use its
best reasonable efforts to ensure that the Placer Releasees or Almarez
Releasees, as the case may be, receive the benefits thereof to the maximum
extent permissible in accordance with applicable law or other applicable
restrictions, and shall perform such other acts which may be reasonably
necessary to effectuate the purposes of this Waiver and Release Agreement.
 
5. Confidential Information; No Inducement. Each party hereto, on behalf of
himself or itself and his or its heirs, successors and assigns, further agrees
that:
 
(a) he or it will not, and will cause his or its affiliates and associates not
to, disclose or use any of the other party’s confidential, proprietary or
financial information for its own or any other person’s or entity’s benefit
unless such use or disclosure is specifically consented to in writing by the
other party, and
 
(b) he or it will not, and will cause his or its affiliates and associates not
to, directly or indirectly, for itself or on behalf of any other person or
entity, induce or attempt to induce any of the other party’s personnel to do
anything contrary to the best interests of the other party’s and its Releasees.
 
 
2

--------------------------------------------------------------------------------

 
 
6. Equitable Relief.  Each party hereto, on behalf of himself or itself and his
or its heirs,  successors and assigns, further acknowledges and agrees that the
Placer Releasees or Almarez Releasees, as the case may be, would not have an
adequate remedy at law and would be irreparably harmed in the event that any of
the provisions of this Waiver and Release Agreement are not performed in
accordance with their terms or are otherwise breached, and accordingly agrees
that any Releasee shall be entitled to equitable relief, including injunction
and specific performance, in the event of any breach of the provisions of this
Waiver and Release Agreement, in addition to all other remedies available to the
Releasee at law or in equity.
 
7. Severability.  If any provision of this Waiver and Release Agreement is
found, held or deemed by a court of competent jurisdiction to be void, unlawful
or unenforceable under any applicable statute or controlling law, the remainder
of this Waiver and Release Agreement shall continue in full force and effect.
 
8. Miscellaneous.


(a) Each party hereto, on behalf of himself or itself and his or its heirs,
successors and assigns, waives and releases all Placer Releasees or Almarez
Releasees, as the case may be, from any claims that this Waiver and Release
Agreement was procured by fraud or signed under duress or coercion so as to make
this Waiver and Release Agreement not binding.  Each party hereto acknowledges
that it has been represented in the preparation, negotiation, and execution of
this Waiver and Release Agreement by legal counsel of its own choice, or it has
voluntarily declined to seek such counsel, and that it was advised and
encouraged by the other party to consult with an attorney or anyone else of its
choosing who is not employed by or an agent or servant of the other party.
 
 
(b) Each party hereto further acknowledges and agrees that if he or it or any of
his or its affiliates or associates breaches any provision of this Waiver and
Release Agreement, then such party shall be obligated to pay to any Releasee its
costs and expenses in enforcing this Waiver and Release Agreement (including
court costs, expenses and reasonable legal fees).
 
(c) For the purposes of this Waiver and Release Agreement, (i) an “affiliate” is
a person or entity that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
another specified person or entity, and (ii) an “associate” of a person is any
relative of such person, any corporation or organization  of which such person
is an officer or partner or directly or indirectly the beneficial owner of 10%
or more of any class of equity securities and (iii) any trust or estate in which
such person has a substantial beneficial interest or as to which such person
serves as a trustee, executor or in a similar fiduciary capacity.
 
9. Governing Law; Jurisdiction; Waiver of Jury Trial.  This Waiver and Release
Agreement shall be governed by and construed in accordance with the laws of the
State of New York, without giving effect to principles of conflicts or choice of
laws thereof.  Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject
 
 
3

--------------------------------------------------------------------------------

 
 
to the jurisdiction of any such court, or such court is improper or inconvenient
venue for such proceeding.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING OUT OF OR RELATING TO THIS
WAIVER AND RELEASE AGREEMENT OR THE ACTIONS OF SUCH PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.
 
PLACER DEL MAR, LTD.




By: s/ Humberto Bravo          
Name: Humberto Bravo
Title: President


Acknowledged and agreed:




/s/ Jorge Alberto Almarez         
Jorge Alberto Almarez
 

 
4

--------------------------------------------------------------------------------

 
